IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WASHINGTON AREA HUMANE SOCIETY,             : No. 92 WAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
CHRISTIE DEE HARR,                          :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.